Citation Nr: 0902372	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service, from October 1961 to 
October 1966, from January 1991 to June 1991, and from 
January 2003 to March 2003.  He also had service with the 
United States Marine Corps Reserve beginning in September 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO in St. Louis, Missouri, inter alia, granted service 
connection and assigned an initial 10 percent rating, each, 
for post-traumatic stress disorder and for hypertension, as 
well as denied service connection for arthritis of the right 
knee and for arthritis of the left shoulder.  The veteran 
filed a notice of disagreement (NOD) in March 2005 specific 
to these matters, and the RO issued a statement of the case 
(SOC) in January 2006.   The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2006, in which he and his representative 
stated that the veteran was limiting his appeal to the 
denials of service connection for arthritis of the right knee 
and for arthritis of the left shoulder (as reflected on the 
title page..  

The Board's decision on the claim for service connection for 
arthritis of the left shoulder is set forth below.  The claim 
for service connection for arthritis of the right knee is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no evidence of any left shoulder injury or 
chronic left shoulder condition, to include arthritis, during 
any of the veteran's three periods of active service.

3.   Although the veteran was diagnosed with osteoarthritic 
changes of the left AC and glenohumeral joints within one 
year after his third period of active service, because  the 
veteran had not served 90 days or more during that period, 
arthritis may not be presumed to have been incurred in 
service.

4.  The most probative medical opinion on the question of 
whether there exists a relationship between  the veteran's 
current arthritis of the left shoulder and service weighs 
against the claim.

 
CONCLUSION OF LAW

The criteria for service connection for arthritis of the left 
shoulder are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, April 2004 and July 2004 pre-rating letters 
provided notice to the veteran of the evidence and 
information needed to substantiate his claim for service 
connection for a left shoulder condition. These letters also 
informed the veteran of what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The letter further requested that 
the veteran submit any additional information or evidence in 
his possession that pertained to his claim.  The December 
2004 RO rating decision reflects the initial adjudication of 
the claim for service connection for arthritis of the left 
shoulder.  Hence, the April 2004 and July 2004 letters-which 
meet all four of Pelegrini's content of notice requirement-
also  meet the VCAA's timing of notice requirement.
 
While the veteran was not provided information regarding 
disability ratings and effective dates until after the 
December 2004 rating decision, on these facts, such omission 
is not shown to prejudice the veteran.  As the Board herein 
denies the claim for service connection for arthritis of the 
left shoulder, no disability rating or effective date is 
being, or is to be, assigned.  Hence, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the veteran's service 
treatment records, private medical records and the reports of 
a November 2005 VA  examination and December 2005 supplement 
VA opinion as well as a February 2005 opinion letter from one 
of the veteran's private physicians.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and  by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that he has arthritis of the left 
shoulder as a result of physical fitness tests and the 
physical strain from having to perform various exercises 
(i.e. pull-ups and sit-ups) during active duty and service in 
the Marine Corps Reserve.  He furthers that having to stay in 
shape and within the required Marine Corps weight standards 
also put a physical strain on his body, and, essentially, 
resulted in his current left shoulder condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 
3.309 (2008
Specific to the veteran Marine Reserve service, the 
applicable legal authority permits service connection only 
for a disability resulting from disease or injury incurred in 
or aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6 
(2008).  
Considering the record in light of the above, the  Board 
finds that service connection for arthritis of the left 
shoulder is not warranted.

The veteran's service treatment records reflect  no 
complaints, findings or diagnoses of a left shoulder 
condition during any of the veteran's three periods of active 
duty service.  

The veteran's DD214 for his last period of active service 
shows that on March 21, 2003, the veteran was released from 
active duty.  The veteran submitted records of military 
medical evaluations performed on March 24, 2003,(3 days after 
his discharge, notwithstanding the veteran's assertions that 
the tests were prior to his official retirement from the 
Marine Corps Reserve on April 1, 2003).  These medical 
records show that on March 24, 2003, the veteran complained 
of variety of ailments, to include left shoulder pain when he 
lifted over thirty pounds.  X-rays showed no evidence of 
fracture or dislocation.  The radiologist's impression was 
osteoarthritic changes of the left AC and glenohumeral 
joints.  

An August 2004 VA examination report reflects that the 
veteran complained of left shoulder pain for the past ten to 
twelve years.  The veteran reported that he did not remember 
any specific injury to the shoulder and he had not sought any 
medical attention for the pain.  Range of motion of the left 
shoulder was 160 degree of forward flexion and abduction was 
120 degrees with pain.   X-rays were taken and the impression 
was degenerative changes of the humeral head and no evidence 
of fracture or dislocation.  The impression was 
osteoarthritis with mild rotator cuff tendonitis of the left 
shoulder.  The VA examiner did not provide a medical nexus 
opinion.

In a February 2005 letter, A. M. Susinno, M.D. stated that a 
review of the veteran's medical record while in the service 
of his country indicates that there is a strong probability 
the disabling arthritis of the veteran's left shoulder was 
caused by his time in service.  

In a November 2005 VA examination report, the VA physician 
noted that the claims file was not available for review.  The 
veteran stated that in the 1980s he developed left shoulder 
pain after an annual military fitness test and since then, he 
has had persistent pain.  After a physical examination, which 
revealed that the veteran had active forward flexion of the 
left shoulder from 0 to 85 degrees and active abduction from 
0 to 70 degrees, the impression was left shoulder 
osteoarthritis and rotator cuff tendonitis.  The VA examiner 
stated that based on the history, physical examination, and 
the imaging studies, it was his opinion that it was as least 
as likely as not that the veteran's shoulder rotator cuff 
tendonitis and osteoarthritis is caused by the strain he 
sustained during annual military fitness tests.  He furthered 
that the aging process also contributed to degenerative 
changes of the left humeral head.  

Thereafter, the claims file was provided to the same VA 
examiner for review and a supplemental opinion.  In a 
December 2005 opinion, the VA examiner stated that the claims 
file was reviewed and there was no documented trauma to the 
left shoulder found.  He then opined that the veteran's 
current condition in the left shoulder is most likely caused 
by the aging process and is not service-connected. 

The aforementioned evidence reveals that that there is  no 
showing of any left shoulder injury or chronic left shoulder 
condition, to include arthritis, during any of the veteran's 
three periods of active service, or his Reserve service.  
Although the veteran was diagnosed with osteoarthritic 
changes of the left AC and glenohumeral joints within one 
year after his third period of active service, because he had 
not served 90 days or more during that period, arthritis may 
not be presumed to have been incurred in service.  

Further, the record contains conflicting opinions on the 
question of the etiology of the veteran's current left 
shoulder arthritis.  

It is the Board's duty to assess the credibility and 
probative value of evidence,.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992))..  Moreover, providing that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the most persuasive 
medical opinion on the question of whether there exists a 
medical relationship between arthritis of the left shoulder 
and service weighs against the claim.

The only medical opinion that supports the veteran's claim is 
the February 2005 statement from Dr. Susinno, in which he 
indicated that he reviewed the veteran's service treatment 
records, and therefore concluded that there was a strong 
probability that disabling arthritis of the left shoulder was 
caused by his time in service.  However, the Board finds this 
statement is not persuasive.  

While Dr. Susinno indicated that he had reviewed the 
veteran's service medical records, he did not have the 
benefit to review the claims file or any pertinent post-
service medical records and no rationale was provided for 
this opinion.  Dr. Susinno also provided was vague in 
identifying "service" as the source of the veteran's 
problems, and did not provide any specific evidentiary or 
medical basis for the opinion.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

By contrast, the Board accords great probative value to the 
VA examiner's opinion.  The Board is aware that, while the VA 
examiner initially provided an opinion in the November 2005 
examination report that was favorable to the veteran, upon 
review of the veteran's claims file and consideration of the 
entire documented evidence of record, the VA examiner 
submitted a supplemental opinion in December 2005 that 
clearly weighs against the claim.  In this regard, the 
December 2005 supplemental report reflects that the VA 
examiner had the opportunity to review the claims file, which 
includes the veteran's service treatment records and post-
service treatment records, and found that there was no 
documented trauma to the left shoulder during service, active 
or Reserve.  He therefore opined that the veteran's current 
condition in his left shoulder was most likely caused by the 
aging process, and was not service-connected.  

The Board finds that the VA examiner's ultimate opinion is 
dispositive of the question of whether the veteran's 
currently diagnosed arthritis of the left shoulder is related 
to service, to include service in the Marine Corps Reserve-
clearly based as it was on examination of the veteran,  and 
review of the veteran's service and post-service records and 
supported by stated rationale.  Id..  See also  Gbrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a 
physician's opinion depends in part on the reasoning employed 
by the physician and whether or not (or  the extent to which) 
he reviewed prior clinical records and other evidence). 
Accordingly, the Board finds that this opinion constitutes 
competent and persuasive evidence on the matter upon which 
the claim turns.  See Prejean v. West, 13 Vet. App. 444, 448- 
49 (2000).
 
As the Board accords the December 2005 opinion more probative 
weight, it follows that the preponderance of the evidence 
weighs  against a finding that current arthritis of the left 
shoulder is medically related to service.  

In addition to the medical evidence, the Board has considered 
the veteran written statements, as well as those of his 
representative advanced on his behalf; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for arthritis of the shoulder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent, 
probative evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for arthritis of the left shoulder is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for arthritis of 
the right knee is warranted.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


In this appeal, the report of the  veteran's entrance 
examination report for his third period of active duty 
service is not of record.  As no report of entrance 
examination is available-and, thus, no documented notation 
as to a right knee disability at service entry-it appears  
that the presumption of soundness applies. 

However, the record also includes private medical records 
dated in September 2000, prior to the veteran's entry into 
his third period of active duty, which  tends to show that 
the veteran suffered from a right knee condition prior to his 
third period of active service.  In this regard, a September 
2000 medical record from M. L. Gross, M.D., reflects an 
impression of mild osteoarthritis and torn medical meniscus.  
Later that same month, the veteran underwent surgical 
arthroscopy and the postoperative diagnosis was torn medical 
meniscus, chondromalacia, and synovitis right knee.  

Post-service records includes a March 2003, radiology report 
of two views of the right knee, noting the veteran's 
complaints of pain when running for one month.  The 
impression was osteoarthritic changes and small joint 
effusion.  

The Board notes that in a March 2005 private medical opinion, 
Dr. Suisinno concluded that a review of the veteran's medical 
records in service indicated that there was a strong 
probability the disabling arthritis of his right knee was 
caused by his time in service.  In November 2005, the veteran 
underwent a VA examination; however, the VA examiner noted 
that the claims file was not then available for review.  The 
VA examiner initially opined that it was at least as likely 
as not that the veteran's right knee pain was caused by 
service-connected injury in 2000-also noting that the aging 
process was a potential underlying cause as well.  Then, 
after reviewing the veteran's claims file in December 2005, 
the VA examiner provided a supplemental opinion that without 
documented trauma to the right knee, the veteran's current 
condition in the right knee was most likely caused by the 
aging process, and was not service-connected.  

However, there is no medical opinion that explicitly 
addresses whether the veteran has current right knee 
disability due to in-service aggravation of a pre-existing 
right knee condition, as the veteran has alleged.  The Board 
finds that an opinion in this regard would be helpful in 
resolving the claim remaining on appeal.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  

Under these circumstances,  the RO should arrange for the 
veteran to undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical facility.  The veteran 
is hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2008). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should  give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim remaining on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
arthritis of the right knee  that is not 
currently of record.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The examiner is requested to clearly 
identify all current right knee 
disability(ies), to include arthritis.  
Then, with respect to each such diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that any 
such disability that was incurred in or 
aggravated by service.  In render the 
requested opinion, the examiner should 
specifically address whether any current 
disability (a) pre-existed service; and, 
if so (b) was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of 
service; and, if not (c) is otherwise 
medically related to the veteran's 
service.  In providing the requested 
opinion, the examiner should consider and 
address the opinions provided in November 
and December 2005 VA examination reports 
and a February 2005 letter from Dr. 
Susinno (the veteran's private 
physician),  as well as the veteran's 
assertions of aggravation of his right 
knee arthritis from the strenuous 
physical requirements of active military 
service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.   If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for arthritis of the right 
knee, in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim should include 
specific consideration of 38 U.S.C.A. § 
1111 and Wagner (cited to above). 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority (to 
include 38 U.S.C.A. § 1111 and Wagner 
(cited to above),  along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


